DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 04/22/21, for application number 16/549,992 has been received and entered into record.  Claims 2-12, 14-16, 18, 20, and 21 have been amended.  Therefore, Claims 2-21 are presented for examination.
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 9,536,589.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other as highlighted below:
Instant Application
Patent No. 9,536,589
Claim 2:
An integrated circuit (IC) memory chip comprising: 

receiver circuitry to receive data signals from a memory controller and 


a first timing signal having a first phase relationship with the data signals, 



the receiver circuitry to receive a second timing signal, the second timing signal having a fixed phase relationship with the first timing signal; 

transmit circuitry to transmit first phase information to the memory controller, the first phase information generated internal to the IC memory chip and based on a comparison between the data signals and detected second phase information between the data signals and a version of the second timing signal internally distributed within the memory device; and 

wherein adjusted data signals are received by the receiver circuitry, the adjusted data signals exhibiting an updated second phase relationship relative to the first timing signal that is based on the transmitted first phase information.
Claim 1:
A method of operating a memory controller, the method comprising:

transmitting data signals to a memory device over each one of at least two parallel data links;

sending a timing signal to the memory device on a first dedicated link, the timing signal having a fixed phase relationship with the data signals;

driving a data strobe signal to the memory device on a second dedicated link;



receiving phase information from the memory device, the phase information generated internal to the memory device and based on a comparison between the timing signal and a version of the data strobe signal internally distributed within the memory device to sample the data signals; and



adjusting a phase of the data strobe signal relative to the timing signal based on the received phase information.


The remaining claims of the instant application repeat similar limitations as those recited in the ‘589 patent, and thus are similarly rejected.
Examiner notes the ‘589 patent itself has a terminal disclaimer filed against US Pat. No. 8,793,525, of which the instant application is also a child.  Thus, a terminal disclaimer with regards to the instant application should be made against both the ‘589 patent and the ‘525 patent.    
Response to Arguments
Applicant’s arguments filed 04/22/21 with regards to the prior art have been fully considered and are persuasive. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Paul Yen/Primary Examiner, Art Unit 2186